             Case 1:06-cr-00368-NONE Document 47 Filed 04/24/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:06-CR-00368-NONE
12                               Plaintiff                STIPULATION REGARDING NEW STATUS
                                                          CONFERENCE DATE; FINDINGS AND ORDER
13                     VS.
                                                          DATE: April 27, 2020
14                                                        TIME: 2:00 p.m.
     ALAN CARL NICOLL,                                    COURT: Stanley A. Boone
15
                                   Defendant.
16

17
                                                  STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, stipulate as follows:
20
            1.      By previous order, the status conference for the above-captioned defendant was set for
21
     April 27, 2020.
22
            2.      By this stipulation, the parties now move to continue the next status conference hearing
23
     until May 26, 2020.
24
            3.      The parties stipulate, and request that the Court find the following:
25
                    a)       Counsel for defendant desires additional time to prepare for the next hearing and
26
            consult with his client. Counsel has been engaged in an ongoing, complex homicide trial and has
27
            other cases that have required his attention. Defense counsel’s access to the defendant at the
28
            Fresno County Jail also has been made more difficult due to protocols in place since the COVID-
                                                          1
30
               Case 1:06-cr-00368-NONE Document 47 Filed 04/24/20 Page 2 of 2


 1            19 pandemic has become more widespread in Fresno.

 2                   b)      The government does not object to the continuance.

 3            IT IS SO STIPULATED.

 4    Dated: April 23, 2020                                   MCGREGOR W. SCOTT
                                                              United States Attorney
 5

 6                                                            /s/ DAVID L GAPPA
                                                              DAVID L GAPPA
 7                                                            Assistant United States Attorney
 8

 9    Dated: April 23, 2020                                   /s/ RICHARD BESHWATE
                                                              RICHARD BESHWATE
10
                                                              Counsel for Defendant
11                                                            ALAN NICOLL

12

13

14                                           FINDINGS AND ORDER

15            The court has reviewed and considered the stipulation of the parties filed on April 23, 2020.

16 Because defense counsel has not been able to meet and prepare with his client due to an ongoing

17 homicide trial, and to conserve court and U.S. Marshals Service resources, the court continues the next

18 status conference from April 27, 2020, to May 26, 2020, at 2:00 p.m. before the duty magistrate judge.

19 The defendant is ordered to appear.

20
     IT IS SO ORDERED.
21
     Dated:     April 24, 2020
22                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                          2
30
